                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TENNESSEE
                           EASTERN DIVISION


MARK TAYLOR,                                   )
                                               )
       Plaintiff,                              )
                                               )
VS.                                            )          No. 19-1248-JDT-cgc
                                               )
STATE OF TENNESSEE, ET AL.,                    )
                                               )
       Defendants.                             )


                      ORDER DISMISSING CASE,
      CERTIFYING AN APPEAL WOULD NOT BE TAKEN IN GOOD FAITH
          AND DENYING LEAVE TO APPEAL IN FORMA PAUPERIS


       On October 21, 2019, Plaintiff Mark Taylor, who at the time of filing was

incarcerated at the Madison County Criminal Justice Complex in Jackson, Tennessee, filed

a pro se complaint pursuant to 42 U.S.C. § 1983 and a motion to proceed in forma

pauperis.1 (ECF Nos. 1 & 2.) After Taylor submitted the necessary documents, the Court

issued an order granting leave to proceed in forma pauperis and assessing the civil filing

fee pursuant to the Prison Litigation Reform Act (PLRA), 28 U.S.C. §§ 1915(a)-(b).2 (ECF

No. 8.) The Clerk shall record the Defendants as the State of Tennessee, Tennessee State


       1
         On December 16, 2019, Taylor notified the Court that he had been released from
custody and provided his new address. (ECF No. 9.)
       2
         Taylor filed a second motion for leave to proceed in forma pauperis on December 20,
2019, using the longer form required of non-prisoners. (ECF No. 10.) Because this case is being
dismissed in its entirety, that motion is DENIED as moot.
Court Judge Roy Morgan,3 and Assistant District Attorney (ADA) General Rolf

Hazelhurst.

       Taylor alleges that on September 18, 2018, ADA Hazelhurst “reindicted” him for

unspecified crimes. (ECF No. 1 at PageID 2.) He then asserts that Hazelhurst and Judge

Morgan “went above their [b]oundaries and enhanced my Felony from 1987 to a class B

on my second indictment[,] which cannot be allowed because it is older th[a]n 10 y[ea]rs

and a closed case.” (Id.) He contends that Hazelhurst and Morgan “violated every [r]ight

that Mr. Taylor had.” (Id.)

       Taylor wants Judge Morgan “dismissed” and seeks $2.5 million in compensatory

damages. (Id. at PageID 3.)

       The Court is required to screen prisoner complaints and to dismiss any complaint,

or any portion thereof, if the complaintC

       (1)    is frivolous, malicious, or fails to state a claim upon which relief may
       be granted; or

       (2)     seeks monetary relief from a defendant who is immune from such
       relief.

28 U.S.C. § 1915A(b); see also 28 U.S.C. § 1915(e)(2)(B).

       In assessing whether the complaint in this case states a claim on which relief may

be granted, the standards under Fed. R. Civ. P. 12(b)(6), as stated in Ashcroft v. Iqbal, 556

U.S. 662, 677-79 (2009), and in Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-57


       3
        Judge Morgan is a Circuit Court Judge for Chester, Henderson and Madison Counties in
Tennessee. See www.tsc.state.tn.us/courts/circuit-criminal-chancery-courts/judges/roy-b-
morgan-jr.

                                             2
(2007), are applied. Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010). The Court

accepts the complaint’s “well-pleaded” factual allegations as true and then determines

whether the allegations “plausibly suggest an entitlement to relief.’” Williams v. Curtin,

631 F.3d 380, 383 (6th Cir. 2011) (quoting Iqbal, 556 U.S. at 681). Conclusory allegations

“are not entitled to the assumption of truth,” and legal conclusions “must be supported by

factual allegations.” Iqbal, 556 U.S. at 679. Although a complaint need only contain “a

short and plain statement of the claim showing that the pleader is entitled to relief,” Fed.

R. Civ. P. 8(a)(2), Rule 8 nevertheless requires factual allegations to make a “‘showing,’

rather than a blanket assertion, of entitlement to relief.” Twombly, 550 U.S. at 555 n.3.

       “Pro se complaints are to be held ‘to less stringent standards than formal pleadings

drafted by lawyers,’ and should therefore be liberally construed.” Williams, 631 F.3d at

383 (quoting Martin v. Overton, 391 F.3d 710, 712 (6th Cir. 2004)). Pro se litigants,

however, are not exempt from the requirements of the Federal Rules of Civil Procedure.

Wells v. Brown, 891 F.2d 591, 594 (6th Cir. 1989); see also Brown v. Matauszak, 415 F.

App’x 608, 612, 613 (6th Cir. Jan. 31, 2011) (affirming dismissal of pro se complaint for

failure to comply with “unique pleading requirements” and stating “a court cannot ‘create

a claim which [a plaintiff] has not spelled out in his pleading’” (quoting Clark v. Nat’l

Travelers Life Ins. Co., 518 F.2d 1167, 1169 (6th Cir. 1975))).

       Taylor filed his complaint pursuant to 42 U.S.C. § 1983, which provides:

              Every person who, under color of any statute, ordinance, regulation,
       custom, or usage, of any State or Territory or the District of Columbia,
       subjects, or causes to be subjected, any citizen of the United States or other
       person within the jurisdiction thereof to the deprivation of any rights,
       privileges, or immunities secured by the Constitution and laws, shall be liable

                                             3
       to the party injured in an action at law, suit in equity, or other proper
       proceeding for redress . . . .

To state a claim under § 1983, a plaintiff must allege two elements: (1) a deprivation of

rights secured by the “Constitution and laws” of the United States (2) committed by a

defendant acting under color of state law. Adickes v. S.H. Kress & Co., 398 U.S. 144, 150

(1970).

       Taylor has sued the State of Tennessee. To the extent he seeks to sue Judge Morgan

and ADA Hazelhurst in their official capacities, those claims also are treated as claims

against the State of Tennessee.4 See Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71

(1989). Taylor, however, does not state a valid claim against the State of Tennessee. The

Eleventh Amendment to the United States Constitution provides that “[t]he Judicial power

of the United States shall not be construed to extend to any suit in law or equity,

commenced or prosecuted against one of the United States by Citizens of another State, or

by Citizens or Subjects of any Foreign State.” U.S. Const. amend. XI. The Eleventh

Amendment has been construed to prohibit citizens from suing their own states in federal

court. Welch v. Tex. Dep’t of Highways & Pub. Transp., 483 U.S. 468, 472 (1987);

Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100 (1984); see also Va. Office

for Protection & Advocacy v. Stewart, 563 U.S. 247, 253-54 (2011) (“A State may waive

its sovereign immunity at its pleasure, and in some circumstances Congress may abrogate



       4
          See White v. Swafford v. Gerbitz, 860 F.2d 661, 663 n.2 (6th Cir. 1988) (noting that
district attorneys general and their assistants “prosecute suits on behalf of the state, Tenn. Code
Ann. § 8-7-103, and receive an annual salary payable out of the state treasury, Tenn. Code Ann.
§§ 8-7-105 and 8-7-201” and therefore are employees of the State of Tennessee).

                                                 4
it by appropriate legislation. But absent waiver or valid abrogation, federal courts may not

entertain a private person’s suit against a State.” (citations omitted)). Tennessee has not

waived its sovereign immunity and therefore may not be sued for damages. See Tenn.

Code Ann. § 20-13-102(a). Moreover, a state is not a person within the meaning of 42

U.S.C. § 1983. Lapides v. Bd. of Regents of the Univ. Sys. of Ga., 535 U.S. 613, 617

(2002); Will, 491 U.S. at 71.

         The Supreme Court has clarified, however, that “a state official in his or her official

capacity, when sued for injunctive relief, would be a person under § 1983 because

‘official-capacity actions for prospective relief are not treated as actions against the State.’”

Will, 491 U.S. at 71 n.10 (quoting Kentucky v. Graham, 473 U.S. 159, 167 n. 14 (1985),

and Ex Parte Young, 209 U.S. 123, 159-60 (1908)); see also Thiokol Corp. v. Dep’t of

Treasury, State of Mich., Revenue Div., 987 F.2d 376, 381 (6th Cir. 1993) (“[T]he

[eleventh] amendment does not preclude actions against state officials sued in their official

capacity for prospective injunctive or declaratory relief.” (citing Ex Parte Young, 209 U.S.

123)).

         To proceed with his official-capacity claims for injunctive relief, Taylor must allege

that the State was responsible for the violation of his constitutional rights because of a

practiced custom or policy. Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 691 (1978). The

Sixth Circuit has held that to establish the requisite causal link between constitutional

violation and policy, a plaintiff must “identify the policy, connect the policy to the [entity]

itself and show that the particular injury was incurred because of the execution of that

policy.” Garner v. Memphis Police Dep’t, 8 F.3d 358, 364 (6th Cir. 1993) (citing Coogan

                                               5
v. City of Wixom, 820 F.2d 170, 176 (6th Cir. 1987)). The custom or policy must be “the

moving force” behind the deprivation of the plaintiff’s rights. Powers v. Hamilton Cnty.

Pub. Defender Comm’n, 501 F.3d 592, 606-07 (6th Cir. 2007) (citing Monell, 436 U.S. at

694). Because Taylor does not allege that a State policy was the “moving force” behind

the alleged violation of his rights, he does not state a claim against Judge Morgan or ADA

Hazelhurst in their official capacities.

       Nor may Taylor sue Judge Morgan in his individual capacity. Judges are absolutely

immune from civil liability in the performance of their judicial functions. Mireles v. Waco,

502 U.S. 9, 9-10 (1991); Stump v. Sparkman, 435 U.S. 349, 363 (1978); Bright v. Gallia

Cnty., Ohio, 753 F.3d 639, 648-49 (6th Cir. 2014); Leech v. DeWeese, 689 F.3d 538, 542

(6th Cir. 2012). Whether a judge or other official is entitled to absolute immunity in a

given case turns on a “functional” analysis. Harlow v. Fitzgerald, 457 U.S. 800, 810-11

(1982). The “touchstone” for applicability of absolute judicial immunity is “performance

of the function of resolving disputes between parties, or of authoritatively adjudicating

private rights.” Antoine v. Byers & Anderson, Inc., 508 U.S. 429, 435-36 (1993). While

Taylor’s allegations are not clear, he appears to assert that Judge Morgan adjusted his prior

sentence for the 1987 offense. That action unquestionably is within the scope of Judge

Morgan’s judicial function.5 Taylor’s claim against Judge Morgan is, therefore, barred by

judicial immunity.


       5
       Taylor also could be asserting that the 1987 offense was used as a sentencing
enhancement for a more recent conviction, which action also is within the scope of Judge
Morgan’s judicial function.

                                               6
       The same goes for his claim against ADA Hazelhurst. Prosecutors are absolutely

immune from suit for actions taken in initiating and pursuing criminal prosecutions because

that conduct is “intimately associated with the judicial phase of the criminal process.”

Imbler v. Pachtman, 424 U.S. 409, 430-31 (1976); see Harris v. Bornhorst, 513 F.3d 503,

509–10 (6th Cir. 2008) (quoting Skinner v. Govorchin, 463 F.3d 518, 525 (6th Cir. 2006))

(“‘The analytical key to prosecutorial immunity . . . is advocacy—whether the actions in

question are those of an advocate.’”). Hazelhurst’s actions related to Taylor’s sentence

were taken in his traditional role as an advocate for the State. He is therefore immune from

suit for those acts.

       Taylor’s claims also fail because they are untimely. The statute of limitations for a

§ 1983 action is the “state statute of limitations applicable to personal injury actions under

the law of the state in which the § 1983 claim arises.” Eidson v. Tenn. Dep’t of Children’s

Servs., 510 F.3d 631, 634 (6th Cir. 2007); see also Wilson v. Garcia, 471 U.S. 261, 275-76

(1985). The limitations period for § 1983 actions arising in Tennessee is the one-year

limitations provision found in Tenn. Code Ann. § 28-3-104(a)(1). Roberson v. Tennessee,

399 F.3d 792, 794 (6th Cir. 2005). Taylor alleges that the Defendants unlawfully altered

his sentence on September 18, 2018. That means he had until September 18, 2019, to file

a complaint about their actions. He signed his complaint on October 15, 2019, nearly one

month too late.

       For these reasons, Taylor’s complaint must be dismissed in its entirety for failure to

state a claim on which relief may be granted.



                                              7
       The Sixth Circuit has held that a district court may allow a prisoner to amend his

complaint to avoid a sua sponte dismissal under the PLRA. LaFountain v. Harry, 716 F.3d

944, 951 (6th Cir. 2013); see also Brown v. R.I., 511 F. App’x 4, 5 (1st Cir. 2013)

(per curiam) (“Ordinarily, before dismissal for failure to state a claim is ordered, some form

of notice and an opportunity to cure the deficiencies in the complaint must be afforded.”).

Leave to amend is not required where a deficiency cannot be cured. Gonzalez-Gonzalez v.

United States, 257 F.3d 31, 37 (1st Cir. 2001) (“This does not mean, of course, that every

sua sponte dismissal entered without prior notice to the plaintiff automatically must be

reversed. If it is crystal clear that . . . amending the complaint would be futile, then a

sua sponte dismissal may stand.”); Curley v. Perry, 246 F.3d 1278, 1284 (10th Cir. 2001)

(“We agree with the majority view that sua sponte dismissal of a meritless complaint that

cannot be salvaged by amendment comports with due process and does not infringe the

right of access to the courts.”). In this case, the Court concludes that leave to amend is not

warranted.

       In conclusion, the Court DISMISSES this case in its entirety for failure to state a

claim on which relief can be granted, pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii) and

1915A(b)(1). Leave to amend is DENIED.

       Pursuant to 28 U.S.C. § 1915(a)(3) and Federal Rule of Appellate Procedure

24(a)(3), the Court must also consider whether an appeal by Taylor in this case would be

taken in good faith. The good faith standard is an objective one. Coppedge v. United States,

369 U.S. 438, 445 (1962). It would be inconsistent for a district court to determine that a

complaint should be dismissed prior to service on the Defendants but has sufficient merit

                                              8
to support an appeal in forma pauperis. See Williams v. Kullman, 722 F.2d 1048, 1050 n.1

(2d Cir. 1983). The same considerations that lead the Court to dismiss this case for failure

to state a claim also compel the conclusion that an appeal would not be taken in good faith.

Therefore, leave to appeal in forma pauperis is DENIED.

       For analysis under 28 U.S.C. § 1915(g) of future filings, if any, by Taylor, this is

the first dismissal of one of his cases as frivolous or for failure to state a claim. This strike

shall take effect when judgment is entered. See Coleman v. Tollefson, 135 S. Ct. 1759,

1763-64 (2015).

       The Clerk is directed to prepare a judgment.

IT IS SO ORDERED.
                                                     s/ James D. Todd
                                                    JAMES D. TODD
                                                    UNITED STATES DISTRICT JUDGE




                                               9
